DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 10/20/2021 has been entered and made of record.
Claims 1-16 and 36-39 (renumbered as 1-20) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claims 1, 36 and 37.  In particular, the prior art of record does not specifically suggest the limitation of: “determining a carrier aggregation (CA) configuration for the wireless device to receive multicast data on a plurality of carriers of a mixed mode type, wherein carriers operating in the mixed mode type comprise carriers from mixed cells with unicast and further evolved multimedia broadcast multicast services (FeMBMS) subframes”, as claimed.  In light of the specification, FeMBMS may comprise MBSFN subframes configured according to a eMBMS enhancements described in Section 2.1.1.1 (see applicant’s disclosure paragraph [0050]).  No prior art resulting from the new search could be found which could adequately teach or suggest the limitation, when viewed as a whole, in independent claims 1, 36 and 37.  Accordingly, claims 1-16 and 36-39 (renumbered as 1-20) are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476